ON MOTION
LOURIE, Circuit Judge.

ORDER

The Office of Personnel Management moves to summarily affirm the decision of the Merit Systems Protection Board that dismissed Ignacio F. Francia’s appeal as barred by the doctrine of res judicata. Francia has not responded.
Francia sought OPM benefits. OPM denied the benefits and Francia appealed to the Board. The Board affirmed in 1998. Francia’s appeal of that Board decision to this court was dismissed. Francia v. Office of Personnel Management, no. 98-3381 (Fed.Cir. May 5,1999).
On August 24, 2000, Francia wrote to the Board, seeking to appeal the disallowance of his application for retirement benefits. The Board docketed Francia’s letter as an appeal and directed Francia to show cause why his appeal should not be dismissed based on the doctrine of res judica-ta. The Board also noted that there had not been any new OPM decision regarding an application by Francia for benefits. Francia replied to the Board’s orders but did not address why his appeal was not barred by res judicata. On November 27, 2000, the administrative judge in an initial decision dismissed Francia’s appeal as barred by res judicata. Francia’s petition for review by the Board was denied on October 11, 2001, and Francia petitioned this court for review.
OPM argues that the Board’s decision should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua *469v. United States, 17 F.3d 378, 380 (Fed. Cir.1994). In the present case, it is clear that summary disposition is warranted. Res judicata bars any attempt by Francia to obtain review of the denial of his application for OPM benefits.
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion for summary affir-mance is granted.
(2) Each side shall bear its own costs.